.   -




                                   ‘buwmx 3x. 7rexAn

                                      June 18, 1958


        Ron. 3. R. Owen                      Opinion No. WW-453
        County Attorney
        Wllllamsim County                    Re: Whether the S.P.J.S;T.
        Georgetown, Texas                        Rest Home in Taylor,
                                                 Texas, a non-profit
                                                 private corporation,
        Dear Sir:                                1s exempt from taxation.
             We quote from your request      for   an,oplnlon   as follows:
             [Question:7
             “The S.P.J.S.T.    Rest Home, a non-profit    private
             corporation     has constructed and Is presently      oper-
             ating a rest home In Taylor, Williamson County,
             Texas.    This home takes the position     that its
             property 1s exempt from taxation,     and Mr. Jack
             Gillum, Tax Assessor-Collector    of Williamson
             County, Texas, has requested this office       to obtain
             an opinion from you as to whether the property 1s
             exempt.
             flelevant     Fact@

                       At this time, all of the residents       in the
             r&i home pay room, board and care’, and the amount
             charged per person living in the ‘rest home varies
             with the ability      to pay.   The organization    is too far
             in debt at this time, which 1s at the very beginning
             of its operation,      to maintain residents    without pay.
             This latter     Information was furnished In reply to A
             question as to whether or not the home permits purely
             charitable    residents   who are not required to pay
             anything.     No resident    has made a lump sum payment
             uponentering       the home, and the residents    do not
             give any money or property to the home upon entering,
             other than the regular payment,for room,and board.
             No resident has devised any property or bequeathed
             any money to the rest home, The charter discloses
             eligibility     for admittance to the rest home which Is
             not limited to S.P.J.S.T.       Lodge members. No part of
             the buildings      or premises Is used by anyone other than
             resl,dents of the home, and there are no types of con-
             ces,slon stands or stores which might be selling          one

                                                                I
                                                                        .   .




Hon. J. R. Owen, page 2,         Opinion No. WW-453,


      or more Items to the residents         of the home or to the
      public.    In,the’ event the home does make any profit
      In Its operations,      any such profits    will probably be
      used, fof.~addltlonal‘~aonatructlonr~.in    connection with
      the home, or if this 1s not doneA the cost per resl-
      dent will ,be materially      lowered.
      Our answer to the above-mentioned       questlpn   Is In the
negative.
      The Legislature,   acting under the authority granted
It by Section 2 of Article VIII 6f the Constitution,     enacted
Section 7 OS Article    7150 V.C.S. exempting “all buildings
belonging to institutions     of purely public charity together
with the ‘lands belonging to and occupied by suCh,lnstitu-
tlons ,not,,leased or otherwise used with a view to ,prof-
it., . . .
       The Supreme Court of Texas 1
Scottish Rite Benev.        Assn. 230 S.
is, exempt from taxation ,if It Is
cltislvely.by    an Institution   of public charity.    The Court
further stated’ that- an Institution      was orie of “purely. pub-
lic charity”      where, first,   It made no gain oFprofIt,
second, It accomplished ends wholly benevolent,         and, third,
it bene,flted peEsons, Indefinite      in numbers and personal-
ities,    by preventing them, through absolute gratuity,       from
becoming burdens to the state.
       From the Information that you have presented,        it Is
apparent that the property in question Is owned and used
exclusively   by the S.P.J.S.T.     Rest Rome. The Rests Rome
conforms to the first    two requirements of a “purely public
charity”    as set forth in the foregoing       case  but falls    to
meet the third requirement.        Since the Rest kome does not
accept any resldent,on    a atrlctly     charity baais, It does
not benefit persons,    Indefinite     in numbers and personal-
ities,   by preventing them, through absolute gratuity,         from
becoming burdens to the state.


            TM real-,prpperty  owned-by tRe S.P.J.S.T.
      Rest Rome Is not tax exempt fop the reason     that
      the Rest Home Is not presently   funotlo~lng   as a
      “purely public oharlty.”
,   ^




        Hon. J. R. Owen, page 3,         Opinion No. WW-453


                                         Very truly   yours,
                                         WILL WILSON
                                         Attorney General      of Texas


                                         BY
                                              Jack N. Price
                                              Assistant

        JNP:db/aa
        APPROVED:
        OPINIONCOMMITTEE
        Geo. P. Blackburn,    Chairman
        Marietta McGregor Payne
        Leonard Passmore
        Wayland C. Rivers, Jr.
        Henry G. Braswell
        REVIEWEDFORTHE ATTORNEY
                              GENERAL

        By:   W. V. Geppert